Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 October 2020 was filed and is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed over prior arts.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-14 is the inclusion of the limitations of a print material level sensor that includes control circuitry to turn on the heater of a first print material level sensing device at a first depth zone for a first time duration during the sensing of the first depth zone and to turn on the heater of a second print material level sensing device at a second depth zone, further from the power node than the first depth zone, for a second time duration longer than the first time duration during the sensing of the second depth zone.  It is these limitations found in the claims, as they are claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 15 and 18-20 is the inclusion of the limitations of a container that includes a series of print material level sensing devices to receive electrical power from the power node and disposed at intervals to detect a presence of the print material at successive depth zones in the chamber, 
The primary reason for the allowance of claims 16 and 17 is the inclusion of the a method that includes the steps of:  turning on a second heater, at a second depth zone further from a power node than the first depth zone, for a second time duration longer than the first time duration and then turning off the second heater, each of the first heater and the second heater receiving electrical power from the power node when it is turned on; and sensing heat at a second sensor provided at the second depth zone to determine whether the print material or air is present at the second depth zone.  It is these steps found in the claims, as they are claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Anderson et al (US 10,940,694) disclose a printing cartridge that includes a sensing die including a plurality of sensing locations in thermal contact with a fluid container, an on-die controller to select a sensing location of the plurality of sensing locations to activate and to provide a variable threshold voltage, and a voltage comparator to compare a sensed voltage generated at a selected sensing location to the variable threshold voltage.  Van Broclin et al (US 9,925,787) disclose a fluid level sensor that includes a sensor plate and a current source. The fluid level sensor also includes an algorithm to bias the current source such that current applied to the sensor plate induces a maximum difference in response voltage between a dry sensor plate condition and a wet sensor plate condition.  Studer et al (US 20210276337) disclose a horizontal interface that includes one or more fluidic interconnect septums to horizontally fluidically interconnect a supply of fluid of the fluid supply cartridge to the fluid-ejection device. The horizontal interface includes an electrical interface to horizontally conductively connect a digital fluid level sensor of the fluid supply cartridge to a corresponding electrical interface of the fluid-ejection device.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AN H DO/Primary Examiner, Art Unit 2853